DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Amir H. Behnia on 10/26/2021.  
The application has been amended as follows: 
	Regarding claims 1 & 17
	In claim 1, lines 7 & 10 and in claim 17, lines 7 & 10, change “substantially parallel” to -- parallel --.  

Allowable Subject Matter
Claims 1-17 & 19-23 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 

Regarding claim 19, 
The prior art does not disclose or suggest the claimed “a tubular shaft: and a motor, at least partially housed within the tubular shaft and operable to cause rotation of the tubular shaft relative to the motor, wherein the tubular shaft is orientated non-parallel to the hinge axis” in combination with the remaining claim elements as set forth in claim 19.  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “a tubular shaft having an axis of rotation orientated non-parallel to the hinge axis, a motor, at least partially housed within the tubular shaft and operable to cause rotation of the tubular shaft, and a tip-rotating shaft arranged along the hinge axis and coupled to the tubular shaft, thereby to rotate the wing tip device about the hinge axis in response to the rotation of the tubular shaft” in combination with the remaining claim elements as set forth in claim 20.  
Regarding claim 21, 
The prior art does not disclose or suggest the claimed “a primary shaft having an axis of rotation aligned with the line-of-flight direction, a motor operable to cause rotation of the primary shaft, and a secondary shaft aligned with the hinge axis and couplable to the primary 
Regarding claim 22, 
The prior art does not disclose or suggest the claimed “a primary shaft having an axis of rotation orientated non-parallel to the hinge axis, a motor operable to cause rotation of the primary shaft, and a secondary shaft aligned with the hinge axis and couplable to the primary shalt, the secondary shaft arranged to rotate the wing tip device about the hinge axis in response to the rotation of the primary shaft” in combination with the remaining claim elements as set forth in claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647